Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 16, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162734(60)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MICHELLE CARR, Personal Representative                                                                Elizabeth M. Welch,
  of the Estate of MICHAEL CARR,                                                                                      Justices

                 Plaintiff-Appellant,
                                                                    SC: 162734
  v                                                                 COA: 350502
                                                                    Wayne CC: 18-002631-NO
  JUSTIN GREEN and AQUILA
  MERRIWEATHER,
             Defendants-Appellees.
  ______________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before April 28, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 16, 2021

                                                                               Clerk